 Case 1:19-cv-06204-EK-LB Document 13 Filed 04/14/20 Page 1 of 2 PageID #: 41




                                                                              HENRY|LAW
                                                                               825 E. Gate Blvd., Suite 106
                                                                              Garden City, New York 11530
                                                                                    Phone: (516) 366-4367
                                                                                      Fax: (516) 688-3955
                                                                                                hlawg.com
                                                                          Chauncey D. Henry, Esq.
                                                                        Direct Dial: (516) 874-3558
                                           April 14, 2020
VIA ECF
Magistrate Judge Lois Bloom, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York

  Re:     Norris/Premiere Ford Lincoln et al, Civil Case No.:19-cv-06204-MKB-LB: Plaintiffs’
             First Request for an Extension of time to File an Amended Complaint

Dear Magistrate Judge Bloom:

        I represent Joseph Norris, Plaintiff in the above captioned matter, and write in support of
Plaintiffs’ request for an extension of time to file an amended complaint due to circumstances
presented by the ongoing and unprecedented Covid-19 pandemic.

        First, Plaintiff reports that he was unable to compile the necessary records needed to
amend his complaint due to the Covid-19 pandemic and the recent loss of a relative from Covid-
19, that has had his undivided attention for the past several weeks. Plaintiff remains optimistic
that he will file an amended complaint within the next 30-days, or by May 15, 2020, however
would like the case to move forward into discovery due to the uncertainty of when he will have
complete access to the records needed to craft an amended complaint. Thus, in light of the
extraordinary and unprecedented circumstances presented by the pandemic, Plaintiff wishes to
move forward with his original complaint and will endeavor to file an amended complaint
hopefully within the next 30-days by May 15, 2020 or later in time pursuant to Rule 15, et. seq.
of the Federal Rules of Civil Procedure once circumstances permit.

        This is Plaintiffs’ first request for an extension of time to file an amended complaint.

      Opposing counsel has graciously consented to Plaintiffs’ request to file an amended
complaint within 30-days, however has requested that to the extent Plaintiffs’ request is granted
Defendants’ time to respond to the proposed amended complaint be extended in kind.
                                                                                             Page 1 of 2
Case 1:19-cv-06204-EK-LB Document 13 Filed 04/14/20 Page 2 of 2 PageID #: 42




       Accordingly, it is respectfully requested that discovery proceed based on the original
pleading and that Plaintiffs’ time to file an amended complaint be extended until May 15, 2020,
or such time that circumstances permit in which case Defendants’ time to respond to the
proposed pleading will be extended in kind.

                                           Respectfully Submitted,




                                           /s/
                                           Chauncey D. Henry, Esq.
CDH: cdh.
cc:   All parties (Via ECF)




                                                                                     Page 2 of 2
